Citation Nr: 0732028	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on Aid and 
Attendance/Housebound status.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1941 to October 
1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.	The veteran is not blind, he is not bedridden as a result 
of his service-connected disabilities, nor does he have loss 
of use of both feet or one hand and one foot as the result of 
his service-connected disabilities.  

2.	The veteran needs regular aid and attendance.

3.	The veteran's need of regular aid and attendance arises 
from his non-service-connected disorders.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1114(l)(s) 
(West 2002); 38 C.F.R. §§ 3.350(b)(i), 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to special monthly 
compensation (SMC).  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2003 and June 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate the claim.  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And, in March 2003, VA provided 
notification to the veteran prior to the initial adjudication 
of his claim in July 2003.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
and Mayfield, supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claim.  No disability evaluations and 
effective dates will be assigned here therefore.  As such, 
the lack of notice here is harmless error.  

The Board finds that VA satisfied VCAA notification 
requirements in this matter.    

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA provided the veteran with 
examination for his claim.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Veteran's Claim to Special Monthly 
Compensation

The veteran seeks entitlement to special monthly compensation 
based on his need for regular aid and attendance, and based 
on his housebound status.  In the July 2003 rating decision 
on appeal, the RO denied the veteran's claim.  For the 
reasons set forth below, the Board agrees with that decision.   

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  Id.   

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

In the present case, service connection is in effect for 
post-traumatic stress disorder (PTSD) rated as 70 percent 
disabling, and for residuals of malaria rated as 0 percent 
disabling.  Moreover, the veteran has also been granted a 
total disability rating based on individual unemployability 
(TDIU) since January 2003.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The veteran has many other disorders - not service 
connected - to include degenerative joint disease of the hip 
and spine, and degenerative disc disease of the spine.   

The medical evidence consists of a February 2003 Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance (VA Form 21-2680), VA treatment records, and 
private medical records.  This evidence demonstrates that the 
veteran has his eyesight, is not bedridden, is capable of 
toileting, that he has use in each of his upper and lower 
extremities, that he is capable of ambulating with a cane, 
that he is not permanently or regularly hospitalized, and 
that he is capable of leaving his home on a weekly basis for 
shopping, church attendance, and for medical appointments.  
38 U.S.C.A. § 1114(l).  

But the record is also clear that the veteran is "in need of 
regular aid and attendance."  38 U.S.C.A. § 1114(l).  The 
record indicates that the veteran's spouse regularly assists 
the veteran in cleaning.  38 C.F.R. § 3.352(a).  In fact, the 
February 2003 VA Form 21-2680 noted the veteran's inability 
to perform home cleaning or yard work due to his inability to 
bend down and recover.  

Nevertheless, special monthly compensation is not due here.  
The medical evidence shows that the veteran's need for aid 
and attendance arises from his non-service-connected 
disorders.  The February 2003 VA From 21-2680 demonstrates 
that the veteran's primary difficulties relate to his spine 
disorder, and to his chronic obstructive pulmonary disease 
(COPD).  These findings are reinforced by the VA treatment 
records, and private medical records, most of which address 
the veteran's non-service-connected back and hip disorders.  

Moreover, no medical evidence indicates disability from the 
service-connected residuals of malaria.  And VA treatment 
records indicate that the veteran's PTSD is not severe - an 
examiner as recent as August 2004 assigned the veteran a 
Global Assessment of Functioning (GAF) score of 60.  GAF 
scores ranging from 60 to 51 reflect moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  

In sum, though the service-connected PTSD causes the veteran 
disability, it is his non-service-connected disorders that 
cause his regular problems in and around his house.  The 
Board finds that the evidence is not evenly balanced in this 
case and that the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person, as a result of service-
connected disabilities, are not met.  38 U.S.C.A. § 
1114(l)(s); 38 C.F.R. § 3.352 (2007).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While his 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the veteran's 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to special monthly compensation based on aid and 
attendance or housebound status is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


